[Cite as Kennedy v. Stadtlander, 2021-Ohio-4167.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


PATRICK X. KENNEDY,                                 :

                Plaintiff-Appellant,                :
                                                          No. 110416
                v.                                  :

GEORGE J. STADTLANDER, ET AL.,                      :

                Defendants-Appellees.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: November 24, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-931619


                                           Appearances:

                Morganstern, MacAdams & DeVito Co., L.P.A., and
                Christopher M. DeVito, for appellant.

                Meyers, Roman, Friedberg & Lewis, and Peter Turner, for
                appellees George J. Stadtlander and the Stadtlander
                Family Trust.

                TM Wilson Law Group, LLC, and Thomas M. Wilson, for
                appellee Consoliplex Holding, LLC.
SEAN C. GALLAGHER, J.:

               Plaintiff-appellant, Patrick X. Kennedy (“Kennedy”), appeals the trial

court’s decision granting the motions to compel arbitration and to stay the case

pending arbitration. Upon review, we reverse the trial court’s decision and remand

the case for further proceedings.

      Background

               Consoliplex Holding, LLC (“Consoliplex”), is an Ohio limited liability

company. Kennedy is a minority shareholder in Consoliplex and worked as a full-

time employee of Consoliplex.        George Stadtlander (“Stadtlander”), the sole

manager and majority shareholder, assigned his interest in Consoliplex to The

Stadtlander Family Trust (“the Trust”) in 2019. The law firm of Meyers, Roman,

Friedberg & Lewis, Alan Hirth, and Scott Lewis (collectively “Meyers Roman”) are

Consoliplex’s corporate attorneys.

               The Operating Agreement of Consoliplex has an effective date of

July 31, 2014.1 Appendix B of the Operating Agreement defines “Agreement” as “this

Agreement, as originally executed and as amended from time to time.”                 The

Operating Agreement contains titled sections addressing, among other topics,

Members, Units and Percentage Interests; Distributions to Members; Transfers of

Units; Withdrawal; and Dispute Resolution. Section 12 of the Operating Agreement

covers dispute resolution and requires mediation of claims arising out of the



      1 The Stadtlander affidavit and the Kennedy affidavit both aver to an execution date

of August 4, 2014.
Operating Agreement followed by arbitration of unresolved claims. Section 12.2(a)

provides as follows:

      Any Claim arising out of or related to this Agreement, within thirty (30)
      days after submission of the Claim to the Mediator (unless extended in
      writing by the parties), shall be subject to arbitration. Prior to
      arbitration, the parties shall endeavor to resolve disputes by mediation
      in accordance with the provisions of Section 12.1.

              After the Operating Agreement was executed, on October 1, 2014,

Kennedy and Stadtlander entered a Stock Option Agreement (“SOA”). The Stock

Option Agreement granted Kennedy certain options to purchase shares of common

stock, representing up to a 50 percent share interest in Consoliplex. Pursuant to the

SOA, Stadtlander initially transferred 5 percent of the shares of Consoliplex to

Kennedy and additional shares were offered to Kennedy on a scheduled basis.

Section 3 of the SOA sets forth a repurchase right upon termination of Kennedy’s

employment with Consoliplex and includes a “Put Option” that generally gave

Kennedy the right to require the repurchase of his purchased shares “except where

Employee’s Employment is terminated for Cause.” There is no arbitration or

dispute resolution provision in the SOA. The SOA provides for legal remedies,

specific performance, and equitable relief under the laws of Ohio:

             9.(d) Specific Performance. In addition to any and all other
      remedies that may be available at law in the event of any breach of this
      Agreement, the parties hereto shall be entitled to specific performance
      of the agreements and obligations of the parties hereunder and to such
      other injunctive or other equitable relief as may be granted by a court
      of competent jurisdiction.

            9.(e) Governing Law. This Agreement shall be governed by and
      construed in accordance with the internal laws of the State of Ohio,
      without reference to the choice of law or conflicts of law provisions
      thereof.

                The SOA precludes subsequent inconsistent agreements, but permits

amendments and waivers of the agreement:

             9.(c) No Inconsistent Agreements. Neither Stadtlander or [sic]
      will not hereafter enter into any agreement with respect to its securities
      that is inconsistent with or violates any of the rights granted to the
      Employee in this Agreement.

            9.(h) Amendments, Waivers and Consents. Any term of this
      Agreement may be amended or terminated and the observance of any
      term of this Agreement may be waived (either generally or in a
      particular instance and either retroactively or prospectively), with the
      written consent of the parties hereto.

The SOA further provides that it is a complete agreement of the parties:

             9.(g) Complete Agreement. This Agreement, together with its
      Exhibits, constitutes the entire agreement and understanding of the
      parties hereto with respect to the subject matter hereof and supersedes
      all prior agreements and understandings relating to such subject
      matter.

                On December 8, 2016, Kennedy signed a “Joinder Agreement” in

which he agreed “that the Units of Membership Interest of Consoliplex Holding, LLC

* * * that the undersigned has acquired and may acquire in the future from George

Stadtlander are subject to the terms and conditions of an Operating Agreement of

[Consoliplex] dated as of July 31, 2014, as amended from time to time.” Kennedy

acknowledged in the Joinder Agreement that he had read the Operating Agreement,

and he agreed “to be bound by the Operating Agreement.”2 The Joinder Agreement

does not reference the SOA.


      2   We note that Kennedy should have been aware of the arbitration provision.
              On June 1, 2017, Kennedy and Stadtlander entered into the “First

Amendment to Operating Agreement of Consoliplex Holding, LLC” (“First

Amendment”). It is acknowledged in the First Amendment that Stadtlander and

Kennedy had entered into the SOA, that Kennedy had a 20 percent interest in

Consoliplex at the time of execution of the First Amendment, and that Kennedy’s

membership interest “is subject to all the terms, conditions and restrictions” in the

SOA. Under the terms of the First Amendment, Kennedy specifically agreed “that

by joining in the execution of this Amendment, he is joining as a party to the

Operating Agreement as if an original signatory hereto” and that “any Units owned

by him [now] or in the future shall be subject to the terms and conditions of the

Operating Agreement.”

              The First Amendment states that it was being entered for purposes of

“(i) joining Kennedy as a party to the Operating Agreement, as same is being

modified pursuant to this Amendment * * *,” “(ii) restating those provisions in the

Operating Agreement that obligate Remaining Members to purchase the Units of a

deceased member, to maintain life insurance to facilitate such purpose * * *,” and

“(iii) to reconcile certain provisions in the Operating Agreement and Stock Option

Agreement that are in conflict or are inconsistent with each other.” The First

Amendment amended and restated only two sections of the Operating Agreement,

including Section 8.6 Disposition of Interest Upon Death or Disability of a Member,

and Section 8.7 Life Insurance. The First Amendment specifically provides that

“this Amendment shall be deemed an amendment to the Stock Option Agreement
(but solely for the purposes expressly stated herein).” The First Amendment does

not reference the dispute resolution section or arbitration clause in the Operating

Agreement.

              Kennedy’s employment with Consoliplex was terminated on or about

December 2, 2019. Following his termination, Kennedy sent Stadtlander a notice of

exercise of repurchase right pursuant to the SOA. Kennedy did not seek the transfer

or withdrawal of his shares, or to enforce any section of the Operating Agreement.

Rather, Kennedy sought to enforce his Put Option under Section 3 of the SOA and

other rights and obligations arising under the SOA. As stated by appellees, “[a]fter

the termination of his employment on December 2, 2019, Kennedy sought to

exercise a ‘put’ right to have his membership interest in Consoliplex purchased as

provided for under the terms of the SOA entered into after the Operating Agreement

became effective.” Kennedy demanded that his membership interest in Consoliplex

be purchased under the terms of the SOA, but the request was not honored.

Thereafter, the parties participated in mediation, but the mediation was not

successful.

              On April 1, 2020, Kennedy filed a complaint against Stadtlander, the

Trust, Consoliplex, Alan Hirth, Scott Lewis, and Meyers Roman, Friedberg & Lewis,

L.P.A. The complaint raises claims relating to the SOA and independent tort claims.

The complaint includes causes of action for a declaratory judgment regarding

Kennedy’s membership interest in Consoliplex and rights, obligations, and duties

under the SOA; breach of the SOA contract; breach of the implied duty of good faith
and fair dealing regarding the SOA; wrongful termination of minority member from

Consoliplex; conversion of Kennedy’s stock interests in Consoliplex; civil conspiracy

between Stadtlander and Meyers Roman regarding Kennedy’s interest in

Consoliplex; legal malpractice; and tortious interference with the SOA contract. The

complaint seeks monetary damages and the equitable remedy of a declaratory

judgment regarding the SOA.3

               Stadtlander and the Trust filed a joint motion for an order compelling

arbitration and staying the case pending arbitration. Consoliplex filed a motion to

compel arbitration and staying the case.        Meyers Roman filed a motion to stay

pending arbitration; however, the parties agreed that the claims against the Meyers

Roman defendants are not subject to arbitration. Each of the motions asserted that

claims raised in the complaint are subject to the Operating Agreement’s dispute

resolution provision and arbitration clause.

               On March 12, 2021, the trial court issued a decision granting the

motions to compel arbitration and staying the claims that are nonarbitrable under

the parties’ agreements. 4 The trial court found that “the claims do not arise out of

the Operating Agreement, but rather out of the SOA, which was executed after the

Operating Agreement.” However, the trial court then determined that “the language

of the First Amendment is clear and unambiguous:                 by executing the First




       3 We do not decide the merits of the claims herein.
       4 The trial court also ruled on other motions filed in the case that are not involved
in this appeal.
Amendment, Kennedy is joining the Operating Agreement and his membership

interest * * * is subject to its terms and conditions, including arbitration.” The trial

court found that application of the arbitration clause in the Operating Agreement to

Kennedy’s claims “is not inconsistent [with the SOA] and does not violate Kennedy’s

rights.” The trial court concluded: “The court can find no meaning for Section 2 of

the First Amendment other than the obvious one: Kennedy is required to submit

any claims regarding his membership interests to arbitration.” The court ordered

several of the claims to be arbitrated and stayed the remaining claims pending

arbitration. 5

                 Kennedy timely appealed the trial court’s decision.

       Assignments of Error

                 Kennedy raises two assignments of error that provide as follows:

       Assignment of Error No. 1: The trial court erred when it granted
       Appellees’ Joint Motion for Order Compelling Arbitration and Staying
       Case.

       Assignment of Error No. 2: The trial court committed error when it
       determined, under the circumstances presented herein, that an earlier
       signed Operating Agreement could be applied to the later executed
       Stock Option Agreement that did not include an arbitration clause,
       expressly provided for a civil action, and prohibited subsequent
       inconsistent agreements.




       5We note that Kennedy has not challenged whether any of these individual claims,
including the claim for declaratory judgment, are subject to arbitration. Rather, he
maintains that none of the claims are subject to arbitration. We do not need to consider
the individual nature of the claims herein.
      Law and Analysis

               When reviewing whether a party has agreed to arbitrate an issue,

which is a matter of contract, we employ a de novo standard of review. Gibbs v.

Firefighters Community Credit Union, 8th Dist. Cuyahoga No. 109929, 2021-Ohio-

2679, ¶ 13, citing Hedeen v. Autos Direct Online, Inc., 2014-Ohio-4200, 19 N.E.3d

957, ¶ 9 (8th Dist.). However, the trial court’s factual findings are to be accorded

appropriate deference. Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St.3d 352,

2008-Ohio-938, 884 N.E.2d 12, ¶ 2.

               Although Ohio courts recognize a strong public policy favoring

arbitration, when deciding whether to compel arbitration, the proper focus is

whether the parties actually agreed to arbitrate the issue and not the general policies

of the arbitration statutes. Taylor v. Ernst & Young, L.L.P., 130 Ohio St.3d 411,

2011-Ohio-5262, 958 N.E.2d 1203, ¶ 20, citing EEOC v. Waffle House, Inc., 534 U.S.

279, 294, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002). Because arbitration is a matter of

contract, a party cannot be required to submit to arbitration any dispute that he or

she has not agreed so to submit. See id. at ¶ 20, citing Council of Smaller Ents. v.

Gates, McDonald & Co., 80 Ohio St.3d 661, 665, 687 N.E.2d 1352 (1998); Maestle

v. Best Buy Co., 8th Dist. Cuyahoga No. 79827, 2005-Ohio-4120, ¶ 10, 22.

               “In determining ‘whether a party has agreed to arbitrate, we apply

ordinary principles of contract formation.’”       Estate of Mary Battle-King v.

Heartland of Twinsburg, 8th Dist. Cuyahoga No. 110023, 2021-Ohio-2267, ¶ 15,

quoting Avery v. Academy Invests., L.L.C., 8th Dist. Cuyahoga No. 107550, 2019-
Ohio-3509, ¶ 9.    The party moving to compel arbitration has the burden of

establishing the existence of an enforceable arbitration agreement with the party

against whom the moving party seeks enforcement. Gibbs at ¶ 15, citing Dorgham

v. Woods Cove III, 8th Dist. Cuyahoga No. 106838, 2018-Ohio-4876, ¶ 16.

              In this action, after entering into the Operating Agreement of

Consoliplex Holding, LLC, which was later amended by the First Amendment to

Operating Agreement of Consoliplex Holding, LLC, the parties entered into the

Stock Option Agreement. The SOA is a complete and independent contract that

granted Kennedy certain options to purchase shares of common stock in

Consoliplex. The SOA does not include a dispute resolution provision or arbitration

clause and was never amended to include one. Appellees maintain that Kennedy’s

claims are subject to arbitration because he was bound by Consoliplex’s Operating

Agreement and agreed his membership interest was subject to the terms and

conditions of the Operating Agreement, including arbitration.       However, the

relevant claims in the complaint relate solely to the SOA, not the Operating

Agreement.

              “Thus, the question presented in this case is whether an arbitration

clause in one agreement encompasses a dispute arising under another related

agreement between the parties.” Locum Med. Group, L.L.C. v. VJC Med., L.L.C, 8th
Dist. Cuyahoga No. 102512, 2015-Ohio-3037, ¶ 12. With regard to the dispute in this

action, we answer that question in the negative.6

               In Locum, the parties executed two agreements: (1) a “Fee Sharing

Agreement,” under which the parties were to divide gross revenue received as a

result of their joint efforts to place physicians with their client hospitals and medical

practices, and (2) a “Client Agreement,” under which Locum agreed to pay

healthcare practitioner fees and expenses, and VJC agreed to reimburse Locum for

these expenses. Id. at ¶ 4-5. The Fee Sharing Agreement included an arbitration

provision, but the Client agreement did not. Id. at ¶ 4-5. The Client Agreement,

which was signed after the Fee Sharing Agreement, stated it was a complete

agreement between the parties and provided that any litigation arising out of, or in

connection with, or relating to the Client Agreement “will be instituted in the

appropriate court based on monetary jurisdiction in Cuyahoga County, Ohio.” Id.

at ¶ 5-6. Locum filed a complaint seeking to recover funds advanced to practitioners

under the Client Agreement and attendant fee schedule. Id. at ¶ 8. Locum’s claim

did not involve fee sharing; it sought reimbursement of expenses. Id. at ¶ 16.

Nevertheless, VJC filed a motion to stay proceedings and compel arbitration

pursuant to the arbitration provision within the earlier executed Fee Sharing


      6   We recognize that Kennedy brought another action seeking a declaratory
judgment that he is entitled to inspect and audit Consoliplex’s books and records pursuant
to the Operating Agreement. Because the claims in that action fell within the scope of the
Operating Agreement’s arbitration clause, this court determined the trial court erred in
denying a joint motion to stay the case and compel arbitration. Kennedy v. Stadtlander,
8th Dist. Cuyahoga No. 109880, 2021-Ohio-1954, ¶ 21. Unlike that action, the claims set
forth in the complaint in this action relate to the SOA, not the Operating Agreement.
Agreement. Id. at ¶ 8. The trial court denied the motion. Id. On appeal, this court

found the trial court correctly overruled VJC’s motion to stay and compel

arbitration. Id. at ¶ 20. This court concluded that none of Locum’s claims fell within

the scope of the Fee Sharing Agreement and because the claims were governed by

the Client Agreement, the dispute was to be resolved in a court of law. Id. at ¶ 16-20.

               In this action, the trial court found the claims raised by Kennedy “do

not arise out of the Operating Agreement, but rather out of the SOA, which was

executed after the Operating Agreement.”          The arbitration provision in the

Operating Agreement covers “[a]ny Claim arising out of or related to this Agreement

* * *.” As argued by Kennedy, “[t]his case involves the terms and conditions (i.e. Put

Option) in the SOA Contract and no reference to the separate Operating Agreement,

the Joinder Agreement, or the First Amendment is required.” The SOA states that

it is a complete agreement between the parties, and it does not contain or

incorporate any arbitration provision. Section 9(d) of the SOA provides for all

“remedies that may be available at law in the event of any breach” of the SOA,

including “injunctive or other equitable relief as may be granted by a court of

competent jurisdiction.” Similar to Locum, because the subject claims are governed

by the SOA, the dispute is to be resolved in a court of law.

               Although appellees argue in this matter that Kennedy ignores Section

9(h) of the SOA, which permits amendment and waiver of any term of the SOA, this

section is not implicated. Neither the Joinder Agreement nor the First Amendment

modified or amended the SOA to include any dispute resolution provision or
arbitration clause with respect to rights and obligations established under the SOA.

The Joinder Agreement relates to the Operating Agreement and does not mention

the SOA. The First Amendment amended two sections of the Operating Agreement,

Section 8.6 Disposition of Interest Upon Death or Disability of a Member and

Section 8.7 Life Insurance. Appellees concede that “[t]he First Amendment does not

modify the SOA.”

              Additionally, the First Amendment acknowledges that “Kennedy’s

membership interest is subject to all the terms, conditions and restrictions

contained in the Stock Option Agreement * * *.” To the extent the First Amendment

reconciled certain conflicts or inconsistencies between two limited provisions of the

Operating Agreement and the SOA, the First Amendment expressly provides it

“shall be deemed an amendment to [the SOA] (but solely for the purposes expressly

stated herein).” The First Amendment did not reference the arbitration clause or

expressly state that it will modify the SOA to include a dispute resolution provision

or arbitration clause.    Furthermore, Section 9(c) of the SOA precludes any

subsequent agreements inconsistent with any of the rights granted to Kennedy

under the SOA. Simply put, the First Amendment did nothing to change Kennedy’s

right to bring claims arising from the SOA in a court of law.

              Nevertheless, appellees argue the SOA must be read in pari materia

with the Operating Agreement. Ordinarily, “only the claims that arise from the

contract which contains the clause can be submitted to arbitration.” Halloran v.

Bucchieri, 8th Dist. Cuyahoga No. 82745, 2003-Ohio-5658, ¶ 12, citing McCourt
Constr. Co. v. J.T.O., Inc., 11th Dist. Portage No. 96-P-0036, 1996 Ohio App. LEXIS

4114 (Sept. 20, 1996).

              In Zayicek v. JG3 Holdings, L.L.C., 2021-Ohio-1816, 173 N.E.3d 794

(8th Dist.), this court upheld a trial court’s decision to deny a motion to stay and

compel arbitration in a breach of contract action. Id. at ¶ 1. 7 Though the facts are

somewhat distinguishable from this matter, in Zayicek we concluded that the

dispute was not subject to an arbitration provision within an “Operating

Agreement,” and that the claims arose from the rights and contractual obligations

under a “Letter Agreement” that did not include an arbitration or dispute resolution

provision. Id. at ¶ 43. “In other words, Zayicek’s rights and claims in and to the

assets of JG3 were limited to those specified in the Letter Agreement and did not

include the rights afforded to JG3’s members in the Operating Agreement.” Id. at

¶ 44. We acknowledge that in Zayicek, Zayicek was not a signatory to the Operating

Agreement or an Amendment thereto. Id. at ¶ 48. However, in rejecting an

argument that the Letter Agreement and Operating Agreement could not be

construed as entirely independent contracts, this court noted in part that “[t]he

Letter Agreement does not reference, incorporate, nor purport to amend JG3’s

Operating Agreement. The Letter Agreement’s integration clause, or ‘Entire

Agreement’ provision, belies JG3’s argument that the Letter Agreement and



      7 We note that the notice of supplemental authority filed by Kennedy has been
stricken in part, particularly with regard to notice of Zayicek and the supplemental
arguments presented. Our citation to Zayicek is from this court’s independent research
and familiarity with the decisions of our court.
Operating Agreement are not independent contracts and must be construed

together.” Id. at ¶ 49.8

               Here, although Kennedy agreed that his membership interest in

Consoliplex was subject to the terms and conditions of the earlier executed

Operating Agreement, the Operating Agreement’s dispute resolution process and

arbitration clause have no application to the claims raised in the complaint that

relate solely to the SOA. We recognize that the trial court correctly concluded that

the claims originated under the SOA; however, it then wrongly applied the

arbitration clause in the Operating Agreement to the claims arising under the SOA.

We certainly understand this was likely due to the complexity of the arguments

presented and the multiple contracts between the parties. However, upon our de

novo review, we are unable to conclude that the Operating Agreement subsumes the

SOA.

               The SOA is a complete and independent agreement. It was never

amended or modified to include an arbitration clause, and the rights and obligations

Kennedy seeks to enforce are limited to those arising under the SOA. The parties

never actually agreed to submit claims arising under the SOA to arbitration.

Accordingly, we find no merit to appellees’ assertion that the Operating Agreement’s

arbitration clause controls in this action.




       8The court also recognized that the Letter Agreement was not a counterpart to the
Operating Agreement. See Zayicek at ¶ 36.
              Appellees also argue that Kennedy issued a notice of demand for

binding arbitration under Section 12.2 of the Operating Agreement prior to filing his

complaint. We reject this argument insofar as it is being raised for the first time on

appeal. We also recognize that Kennedy’s notice is conditioned on the extent to

which the “stand alone claims under the Ohio Revised Code, Ohio common law, and

the separate 2014 Stock Option Agreement” may be judicially deemed appropriate

for inclusion in the arbitration process, “as argued by [Stadtlander’s] attorneys but

objected to by [Kennedy’s] counsel.” Therefore, Kennedy did not agree to submit

any claims alleged in the complaint to arbitration and cannot be compelled to submit

to arbitration. We are not persuaded by any other of appellee’s arguments.

              We sustain the assignments of error. Upon our review, we find the

trial court erred by granting the motions to stay the case and to compel arbitration.

Accordingly, we reverse the order compelling arbitration of certain claims and

staying the remaining claims pending arbitration.

              Judgment reversed; case remanded.

      It is ordered that appellant recover from appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


__________________________________
SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
MARY EILEEN KILBANE, J., CONCUR